DETAILED ACTION
This office action is in response to the communication dated 06 July 2021 concerning application 16/220,599 filed on 14 December 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1 and 3-20 are pending; claims 1 and 3-16 have been amended; claims 16-20 remain withdrawn; claim 2 has been cancelled; and claims 1 and 3-15 are currently under consideration for patentability.  

Response to Arguments
Applicant’s arguments dated 06 July 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2011/0279821 A1) in view of Mirsepassi et al. (US 2018/0168861 A1) and McDonnell et al. (US 2016/0175149 A1).
Regarding claim 1, Brennan describes a probe system ([0007] - [0008]), the probe system comprising 
a body (figures 14A-14B, body of probe)
a tubular element (figure 14A: 1410) having a main lumen extending from the body ([0097])
a plurality of light sources connected to the body comprising first light source and a second light source ([0014], [0052])
an optical switching system 425 operable with the plurality of light sources ([0052])
a visualization optical fiber (figure 14A: 1410; figure 14B: 1460) within the main lumen, the visualization optical fiber configured to emit an illumination provided by the plurality of light sources operable with the visualization optical fiber through the optical switching system ([0049] and figure 4A describe the 
Regarding claim 1, Brennan does not explicitly disclose that the probe system is a vitrectomy probe system, 
wherein the first light source comprises a narrow-angled beam and the second light source comprises a wide-angled beam
wherein the optical switching system is configured to switch between the plurality of light sources at a switch frequency
wherein the switch frequency of the switching between the plurality of light sources is above a human eye refresh rate to provide an appearance of simultaneous lighting by the plurality of light sources through the visualization optical fiber
However, Mirsepassi also describes a probe system, including wherein the probe system is a vitrectomy probe system ([0003]) comprising a first light source with a narrow-angled beam and a second light source with a wide-angled beam ([0017] - [0018]).  Similarly, McDonnell also describes a vitrectomy probe system ([0007]) including a switching system configured to switch between a plurality of light sources at a switch frequency ([0041]), wherein the switch frequency of the switching between the plurality of light sources is above a human eye refresh rate to provide an appearance of simultaneous lighting by the plurality of light sources through a visualization optical fiber ([0041] - [0042]).  As Mirsepassi and McDonnell are both directed to probe systems for ocular procedures and are in a similar field of endeavor to Brennan, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to 
Regarding claim 3, Brennan further describes wherein the optical switching system independently controls each of the plurality of light sources ([0052]). 
Regarding claim 4, Brennan further describes wherein the optical switching system is a time-division multiplexor ([0050]). 
Regarding claim 8, Brennan further describes wherein each of the plurality of light sources comprises a different illumination characteristic ([0050] describes the use of a wavelength-division multiplexor; [0067] - [0068]). 
Regarding claim 9, Brennan further describes wherein the illumination characteristic comprises wavelength ([0050], [0067] - [0068]). 
Regarding claim 10, Brennan further describes an optical treatment fiber within the main lumen, the optical treatment fiber projecting a laser beam ([0066]). 
Regarding claim 11, Brennan describes a probe system comprising a probe ([0007] - [0008]) comprising
a body (figures 14A-14B, body of probe)
a tubular element (figure 14A: 1410) having a main lumen extending from the body ([0097]), the tubular element comprising a distal end (figures 14A-14B)
a plurality of light sources connected to the body comprising first light source and a second light source ([0014], [0052])
a single visualization optical fiber within the main lumen (figure 14A: 1410), the single visualization optical fiber adapted to emit an illumination from the distal end of the tubular element, wherein the illumination is provided by the plurality of light sources connected to the single visualization optical fiber ([0049] and figure 4A describe the use of the optical coherence tomography probes with light source 401; [0052] and figure 4B describe the use of a plurality of light sources)
an optical switching system 425 operable with the plurality of light sources ([0052]), the optical switching system adapted to independently control each of the plurality of light sources ([0052])
Regarding claim 11, Brennan does not explicitly disclose that the probe system is a vitrectomy probe system, 
wherein the first light source comprises a narrow-angled beam and the second light source comprises a wide-angled beam
wherein the optical switching system is configured to switch between the plurality of light sources at a switch frequency
wherein the switch frequency of the switching between the plurality of light sources is above a human eye refresh rate to provide an appearance of simultaneous lighting by the plurality of light sources through the visualization optical fiber
However, Mirsepassi also describes a probe system, including wherein the probe system is a vitrectomy probe system ([0003]) comprising a first light source with a narrow-angled beam and a second light source with a wide-angled beam ([0017] - 
Regarding claim 12, Brennan further describes wherein the optical switching system is a time-division multiplexor ([0050]). 
Regarding claim 15, Brennan further describes wherein each of the plurality of light sources comprises a different illumination characteristic, wherein the illumination characteristic comprises wavelength ([0050] describes the use of a wavelength-division multiplexor; [0067] - [0068]). 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Mirsepassi and McDonnell, further in view of Pan (US 2016/0035314 A1).
.    

Claims 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Mirsepassi and McDonnell, further in view of Garnache et al. (US 6,611,546 B1). 
Regarding claims 6 and 14, Brennan in view of Mirsepassi and McDonnell suggests the probe of claim 2 and the system of claim 11, but Brennan, Mirsepassi, and McDonnell do not explicitly disclose wherein the optical switching system activates and deactivates each of the plurality of light sources according to a random switching 
Regarding claim 7, Brennan, Mirsepassi, McDonnell, and Garnache do not explicitly disclose wherein the random switching frequency is above a predetermined video refresh rate.  However, Garnache does describe that the random switching frequency may be on the order of 1 millisecond or less and that the overall laser probe system may be configured to provide minimum optical loss, and that only at selected frequencies (col 7:59 - 8:26).  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the probe resulting from an obvious combination of the references such that its random switching frequency was above a predetermined video refresh rate, as doing so advantageously allows the system to provide a minimum optical loss.  The Examiner also respectfully submits that, as the exact switching frequency may be adjusted as needed by a user for a particular purpose, arriving at a switching frequency that was above a predetermined video refresh rate would be a matter of optimizing a 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792